               Case 1:20-cr-00073-TSE Document 4 Filed 06/26/20 Page 1 of 1 PageID# 7
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Eastern District
                                             __________ Districtofof
                                                                  Virginia
                                                                     __________


                  United States of America                     )
                             Plaintiff                         )
                                v.                             )      Case No. 1:20-cr-73
                 Thomas Richard Gallaway                       )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Thomas Richard Gallaway                                                                                       .


Date:          06/26/2020                                                                        /s/
                                                                                         Attorney’s signature


                                                                                           Amy L. Wilson
                                                                                     Printed name and bar number
                                                                                  4015 Chain Bridge Road, Suite I
                                                                                      Fairfax, Virginia 22030



                                                                                               Address

                                                                                       aklwilson@yahoo.com
                                                                                            E-mail address

                                                                                          (571) 733-8867
                                                                                          Telephone number

                                                                                          (571) 612-5617
                                                                                             FAX number
